t c memo united_states tax_court carey k parker ii petitioner v commissioner of internal revenue respondent docket no 8214-04l filed date carey k parker ii pro_se marty j dama for respondent memorandum opinion vasquez judge respondent sent petitioner a decision letter concerning equivalent_hearing under sec_6320 and or for and the issue for decision is whether the court lacks jurisdiction under sec_6330 with regard to the years in issue unless otherwise indicated all section references are to the internal_revenue_code background at the time he filed the petition petitioner resided in arlington texas since at least petitioner has resided in a private residence pincite shorewood drive arlington texas shorewood address petitioner failed to file income_tax returns for and on date respondent assessed petitioner’s tax_liability including penalties and interest for and on date respondent assessed petitioner’s tax_liabilities including penalties and interest for and on date respondent mailed petitioner a notice_of_intent_to_levy and right to a sec_6330 hearing for and at the shorewood address hearing notice after receiving no response to the hearing notice on date respondent mailed petitioner a final notice before levy on social_security_benefits as of date petitioner owed taxes penalties and interest totaling dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively on date petitioner mailed respondent a form request for a collection_due_process_hearing dated date for and hearing request petitioner attached to the hearing request a 10-page explanation of disagreement containing frivolous and groundless arguments including that he could not find any statute making him liable for the taxes in issue and that he has no liability for income taxes on date respondent mailed petitioner a letter advising petitioner that respondent had received petitioner’s hearing request and that the issues and arguments he raised in his hearing request are of the kind that courts have determined are frivolous or groundless in this letter respondent directed petitioner to a document entitled the truth about frivolous tax arguments and a link to an irs web site containing this document respondent scheduled a telephonic hearing for date pincite p m the letter further advised petitioner that if the appeals_office did not receive any further information from petitioner or petitioner was not available when called for the scheduled hearing his case would be reviewed based on the information in petitioner’s file on date in response to respondent’s date letter a letter was mailed to respondent demanding a face- to-face hearing in the date letter petitioner did not list any spousal defenses or collection alternatives and he did not list any nonfrivolous arguments regarding the appropriateness of collection actions or his underlying tax_liabilities on date respondent issued to petitioner the decision letter the decision letter advised petitioner that respondent reviewed the proposed collection action for and and that petitioner received an equivalent_hearing because he did not file a request for a sec_6330 hearing within the time prescribed under sec_6320 and or in order to receive a sec_6330 hearing the decision letter further stated that petitioner did not raise any issues that were relevant to paying his tax_liability but that petitioner raised only frivolous issues the decision letter also stated that petitioner had no right to dispute the decision of the appeals officer in court cited 115_tc_576 to petitioner and warned petitioner that if he appealed the decision letter to the tax_court the court is empowered to impose sanctions up to dollar_figure for instituting or maintaining an action primarily for delay or taking a position that is frivolous or groundless petitioner petitioned the court to dispute the decision letter respondent filed a motion to dismiss for lack of jurisdiction petitioner filed a response to respondent’s motion to dismiss for lack of jurisdiction respondent filed a response to petitioner’s response to respondent’s motion to dismiss for lack of jurisdiction the court held a hearing on respondent’s motion to dismiss for lack of jurisdiction at calendar call respondent filed an amendment to motion to dismiss for lack of jurisdiction discussion i decision letter petitioner argues that respondent did not send him the hearing notice as required by sec_6330 that the first collection notice he received was the final notice before levy on social_security_benefits that he timely filed a hearing request from the final notice before levy on social_security_benefits that the decision letter is the functional equivalent of a notice_of_determination and accordingly that the court has jurisdiction over this case pursuant to sec_6330 respondent submitted a document entitled cdp certified mail system research printed from respondent’s cdp certified mail web site web site certified mail document respondent submitted the web site certified mail document because respondent initially had difficulty obtaining a hard copy of the certified mail list the certified mail list was issued from the memphis service_center which no longer processes sec_6330 cases and many sec_6330 records issued from the memphis service_center have been placed in storage respondent created the web site certified mail document by inputting into respondent’s computer system the information contained in the certified mail list before the certified mail list was placed in storage the web site certified mail document lists certified mail number petitioner’s name and social_security_number a letter dated date that was mailed to petitioner for and a code indicating that the mailing was a notice_of_intent_to_levy and right to a hearing and that it was mailed to arlington tx a few days before calendar call respondent received a copy of the certified mail list respondent submitted a copy of the certified mail list to the court and provided a copy to petitioner the certified mail list lists certified mail number petitioner’s name and social_security_number the mailing was mailed to the shorewood address and a postmark dated date from memphis tn usps additionally respondent submitted petitioner’s individual_master_file literal transcripts of account for and the transcripts of account for each year indicate that petitioner was issued an intent to levy collection_due_process_notice levy notice dated date the transcripts of account contain the same code number next to the intent to levy collection_due_process_notice levy notice as is listed on the web site certified mail document respondent relies on the web site certified mail document the certified mail list and the literal transcripts to establish that on date petitioner was mailed via certified mail a hearing notice for and to the shorewood address petitioner admitted that the address listed on the web site certified mail document and certified mail list is and was in date his correct address the web site certified mail document the certified mail list and the literal transcripts are consistent and corroborate that respondent mailed petitioner via certified mail the hearing notice no later than date petitioner claims that he did not receive the hearing notice petitioner’s testimony is inconsistent with the documentary_evidence in the record 123_tc_1 affd on other grounds 412_f3d_819 7th cir the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 the court need not accept at face value a witness’s testimony that is self- interested or otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 after observing petitioner’s demeanor at trial we find his testimony on this point not to be credible see orum v commissioner supra pincite accordingly we find that on date respondent mailed petitioner the hearing notice for and to petitioner’s last_known_address that petitioner received it in due course and that petitioner failed to file a timely request for an appeals_office hearing pursuant to sec_6330 and b and b a decision letter is not a determination_letter pursuant to sec_6320 or sec_6330 see orum v commissioner supra pincite 116_tc_255 114_tc_492 respondent did not issue a determination_letter to petitioner sufficient to invoke the court’s jurisdiction to review the hearing notice for and orum v commissioner supra kennedy v commissioner supra accordingly we shall dismiss the petition for lack of jurisdiction on the ground that respondent did not make a determination pursuant to sec_6330 regarding the hearing notice for and because petitioner failed to file a timely request for an appeals_office hearing pursuant to sec_6330 and b and b orum v commissioner supra kennedy v commissioner supra ii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner’s petition is replete with tax-protester rhetoric petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir additionally it is obvious to the court that petitioner litigated this case primarily for delay petitioner was advised of our opinion in pierson v commissioner supra and that he could not litigate respondent’s decision in court we conclude that petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay petitioner was duly warned that his arguments were frivolous and groundless that his case was not appealable to the court and of the potential consequences of his actions accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and order of dismissal will be entered
